Filed Pursuant to Rule 424(b)(2) Registration No. 333-134864 PROSPECTUS SUPPLEMENT(To Prospectus Dated June 8, 2006) American Express Credit CorporationInterNotes ® We may offer to sell our American Express Credit Corporation InterNotes ® from time to time. The specific terms of our InterNotes ® will be determined prior to the time of sale and will be described in a separate pricing supplement. You should read this prospectus supplement, the accompanying prospectus, the applicable pricing supplement and any other offering materials carefully before you invest. We may offer our InterNotes
